DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, with respect to claim(s) rejected in the non-final rejection of 10/16/2020, have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 2, 4-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 2013/0342314) in view of Kim (US Pub. 20180363327), Davis (US Patent 9,847,020) and Meng (US 2019/0020483).
Regarding claims 1, 11 and 18,
CHEN teaches an electronic device comprising:
a wireless communication circuit ([0027] teaches that the Radio Frequency communication 204 between the smart lock structure 1 and the mobile device M is performed by Near Field Communication, Bluetooth, Infra Red Communication, and/or other wireless communication protocols);
at least one processor operatively connected to a display and the wireless communication circuit (in figure 4 in combination with  [0023] teaches that the configuring device 20 may be a desktop computer, laptop computer, panel computer, mobile phone, or any kind of mobile device, all of which are known in the art as comprising at least one processor, as recited); and
a memory operatively connected to the processor ([0021] teaches a mobile phone M, well understood in the art to comprises a memory and processor),
wherein the memory stores instructions which, when executed, cause the processor to:
receive first information associated with a first electronic key of a first door lock via the wireless communication circuit (figure 9 in combination with [0050] teaches a step 904, wherein the smart lock structure 1 sends to mobile device M, a seed value comprising identification and time information of the smart lock structure, said “identification” information is interpreted as corresponding at least in-part to “first information associated with a first electronic key”);
determine whether first credential information associated with the first electronic key is pre-stored on the electronic device ([0050] teaches a sending-back step 905, wherein the Smart Key software on the mobile device M then chooses key information, which matches the identification in the seed value, from the database of the mobile device M),
in response to a determination that the first credential information is not pre-stored on the electronic device, displaying a first graphic user interface (GUI) to indicate an inactive status of the first electronic key on the display ([0051] teaches that If matching key/identification information is not in the database of the mobile device M, the mobile device M shows an access denial message on the mobile device M.  Since Chen teaches that the access denial message is shown when a match is not determined, said access denial message is interpreted as being indicative of inactive status of the electronic key), and
receive first credential information associated with the first electronic key via the wireless communication circuit ([0053] teaches that if the decrypted information fails, the smart lock will eventually go back to the communication step 903 in figure 9, allowing another trial. Thereafter the mobile device M will receive a subsequent seed value transmission).
Chen fails to expressly teach that the electronic device comprises:

at least one processor operatively connected to the touch screen display;
the processor is further configured to:
 determine whether first credential information associated with the first electronic key is pre-stored on the electronic device wherein the first credential information indicates a private value assigned to the first electronic key for a door lock control credential, and
wherein after receiving the first credential information, changing the first GUI to indicate an active status of the first electronic key.
KIM teaches an electronic device, operating in communication with a door lock, comprising:
a wireless communication circuit ([0008] teaches an electronic key which can be wirelessly connected to a mobile terminal);
at least one processor operatively connected to the wireless communication circuit (at least [0015] and [0089] teaches processing steps which are performed by the mobile terminal); and
a memory operatively connected to the processor [0083] teaches that the mobile terminal 230 pre-stores dual authentication information, thus teaching a memory),
wherein the memory stores instructions which, when executed, cause the processor to:
receive first information associated with a first electronic key of a first door lock via the wireless communication circuit ([0015]) teaches that UID data pre-stored in the electronic locking device and in the electronic key is transmitted to the mobile terminal),
determine whether first credential information associated with the first electronic key is pre-stored on the electronic device ([0015] and [0089] teach an authentication result from the mobile terminal according to the comparison result  of the UID data and the first authentication data pre-stored in the mobile terminal), wherein the first credential information indicates a private value assigned to the first electronic key for a door lock control credential ([0016] teaches that the “electronic key may receive a password generated by an application from the mobile terminal through wireless communication while being connected with the mobile terminal installed with the application for input setting of the UID data…”. Since a password is used for setting UID data in the electronic key, said UID data is interpreted as corresponding to a private value assigned to the first electronic key as recited) ; and 
in response to a determination that the first credential information is not pre-stored on the electronic device, or alternatively in response to receiving the first credential information associated with the first electronic key, the electronic device will take further processing steps ([0091] teaches that mobile terminal shall transmit one of an approval( authentication success) process message or a disposal (authentication failure) message).
Before the effective filing date of the invention, it would have been obvious to modify the processing of the Chen device, per the teachings of the Kim, configuring the system on Chen such that the mobile device M is further configured to receive UID 
Chen modified by Kim fails to expressly teach that the electronic device comprises:
a touch screen display;
a wireless communication circuit;
at least one processor operatively connected to the touch screen display; and 
wherein after receiving the first credential information, changing the graphic user interface (GUI) to indicate an active status of the first electronic key.
DAVIS teaches an electronic device for accessing a door lock comprising:
 a touch screen display (col. 30:42-46);
a wireless communication circuit (col. 30:31-35);
at least one processor operatively connected to the touch screen display and the wireless communication circuit (col. 12:23-36 teaches signal generator device 404 types, all known in the art as comprising a processor); and
a memory operatively connected to the processor (col. 14:57-60),
and wherein after receiving the first credential information, changing the first GUI to indicate an active status of the first electronic key (Davis teaches in at least fig. 15, a GUI interface indicating the opening of a door).
Before the effective filing date of the invention, it would have been obvious to further modify the system of Chen per the teachings of Davis, for the purpose of providing a change in the GIU to indicate active status, as an indicator to the user of successful authentication.

determine whether first credential information associated with the first electronic key is pre-stored on the electronic device, wherein the first credential information is different from the first information and indicates a private value assigned to the first electronic key for a door lock control credential,
determine whether to activate the first electronic key,
in response to a determination to activate the first electronic key, receive the first credential information associated with the first electronic key via the wireless communication circuit,
store the first credential information, and
after storing the first credential information, change the first GUI to indicate an active status of the first electronic key.
MENG teaches an electronic device (corresponding to all of the components required to carry out the algorithm of figure 5) which carries out an identity registration method/technique and which is useful in controlling access to access controlled devices, and wherein a processor is configured to:
receive first information associated with a first electronic key (S201 in figure 2 and 502 in figure 5 teaches receiving fingerprint information as an identifier, said fingerprint information i.e., identifier is interpreted as corresponding to “first information associated with a first electronic key”),
determine whether first credential information associated with the first electronic key is pre-stored on the electronic device, wherein the first credential information is different from the first information and indicates a private value assigned to the  ([0016] in combination with S203 in fig. 2 and 506 in fig. 5 teaches that upon receipt of the identifier, performing a search for a private key, said private key is interpreted as  corresponding to first credential information as claimed),
in response to a determination that the first credential information is not pre-stored on the electronic device, indicating an inactive status of the first electronic key ([0017] teaches that when the private key is not identified, sending notification of a failure to the user), 
determine whether to activate the first electronic key (steps 508 and 510 in fig. 5 teaches requiring further input of a password in order to proceed),
in response to a determination to activate the first electronic key, receive the first credential information associated with the first electronic key via the wireless communication circuit (step 510 in fig. 5 teaches that if the password is verified, a private key is generated; [0086] also teaches that in response to verification of the received password, taking further steps to register the user identity with the server);
store the first credential information (512 in fig. 5 teaches storing a relationship between the identifier (of the biometric data) and the generated private key, by storing said relationship, the private key data is also stored) and
after storing the first credential information, change the first GUI to indicate an active status of the first electronic key ([0089] teaches that the terminal device may receive a confirmation that the service processing associated with the service request was successfully performed.)


Regarding claims 2, 12 and 19,
Davis teaches that the instructions cause the processor to: 
receive second information associated with a second electronic key of a second door lock via the wireless communication circuit (in addition to accessing a front door (see fig. 14) Davis teaches that an additional authentication process may be used for at least a secured office location), and
 display a second GUI associated with the second electronic key, to indicate an inactive status of the second electronic key on the display (figure 18 shows a GUI which are displayed upon grant of access, it follows that a similar display would be presented in the case of the office location). 

Regarding claims 4, 14 and 19,
Davis teaches that the instructions cause the processor to: receive second credential information associated with the second electronic key via the wireless communication circuit (col. 39:48-58 of Davis teaches that modifying access control permissions for various secured locations, thus teachings that second credential information may be associated with a second key for a further secured area), and
after receiving the second credential information, change the second GUI to indicate an active status of the second electronic key (figure 18 of Davis shows a GUI which are displayed upon grant of access, it follows that a similar display would be presented in the case of the office location).

Regarding claims 5 and 15,
Davis teaches that wherein the instructions cause the processor to display at least part of the first information through the first GUI (Davis teaches in at least fig. 15, a GUI interface indicating the opening of a door).

Regarding claims 6, 16 and 17,
Chen/Davis teaches that first information comprises at least one of location data of the first door lock or time data indicating a validity period of the electronic device (Chen teaches in [0050] teaches that device M receives seed value information including time and identification data), and
the instructions cause the processor to display the first GUI to indicate any one of the inactive status or the active status of the electronic device, based on at least one of the location data or the time data (Davis teaches in col. 35:58-63 teaches utilizing various types of information to verify the user's request, such as GPS information associated with the position of the user).

Regarding claim 7,
Chen/Davis teaches the instructions cause the processor to: receive a gesture input through the display (Davis teaches a touchscreen input in col. 30:42-46 i.e., inputting a touch gesture), and
display the first GUI or a third GUI associated with an electronic card, based on at least one of the location data or the time data ([0025] of Chen teaches permission associated with SIM cards; Chen teaches in [0050] that device M receives seed value information including time and identification data).

Regarding claim 8,
Chen/Davis teaches that the instructions cause the processor to: display a button corresponding to the first electronic key on the display, based on at least one of the location data or the time data, detect selection of the button (see “GIVE” button in fig. 18 of Davis; see “1 hr” time period), and
display the first GUI to indicate any one of the inactive status or the active status of the electronic device (at least Chen and Davis (figs. 18-20) teach providing GUI display regarding inactive and active status).
 
Regarding claim 9,
Chen/Davis teaches that the instructions cause the processor to: display a notification corresponding to the first electronic key on the display, based on at least one of the location data or the time data, detect selection of the notification(see “GIVE” button in fig. 18 of Davis; see “1 hr” time period), and
(at least Chen and Davis (figs. 18-20) teach providing GUI display regarding inactive and active status).

Regarding claim 10,
Chen teaches that the instructions cause the processor to request the first credential information, based on at least one of a user request, the location data, or the time data (see 902 in fig. 9).

Claims 3, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 2013/0342314) in view of Kim (US Pub. 20180363327), Davis (US Patent 9,847,020) and Meng (US 2019/0020483) as applied to claims 2, 12 and 19 and further in view of Kerning (US 9,773,364).
Regarding claims 3, 13 and 20,
Chen as modified by Kim, Davis and Meng, teaches the electronic device of claims 2, 12 and 19, wherein the instructions cause the processor to: receive a gesture input via the display (Davis teaches a touchscreen input in col. 30:42-46), but fails to teach providing a scrolling effect to change from displaying the first GUI to displaying the second GUI or vice versa, based at least in part on the gesture input.
 KERNING teaches providing a scrolling effect to change from displaying the first GUI to displaying the second GUI or vice versa, based at least in part on the gesture input (teaches providing a platform which provides a scrolling list of relevant information.)
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689